                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


JEREMY BLANK,

      Plaintiff,

      v.                                            Case No. 19-cv-534

TAMMY POESCHL,

       Defendant.


                                      ORDER


      On March 16, 2020, I granted plaintiff Jeremy Blank’s motion to compel and

ordered defendant to produce “all inmate grievances involving First Amendment

retaliation filed against defendant while she worked at Redgranite Correctional

Institution.” (ECF No. 23.) Blank has now filed two additional motions related to

that order. (ECF Nos. 24, 28.)

      On March 30, 2020, Blank filed a “motion to compel and motion for extension

of time.” (ECF No. 24.) Blank explains that defendant denied many of his other

discovery requests for the same reason she gave in his first motion to compel, which

this court rejected. (ECF No. 25.) He asks that the April 24, 2020 discovery deadline

be extended so that he can pursue motions to compel for those other discovery

requests. (Id.)

      I will deny the motion for two reasons. First, Blank admits that he “has not

yet sent defendant’s counsel a letter attempting a resolution for the dispute.” (ECF




           Case 2:19-cv-00534-NJ Filed 04/15/20 Page 1 of 3 Document 30
No. 27 at 1-2.) If Blank believes that the prior order requires defendant to produce

other discovery, he must confer with opposing counsel in a good faith attempt to

resolve the issue without court action. See Civ. L. R. 37. At this time, Blank’s

motion to compel is premature.

      Second, Chief Judge Pamela Pepper recently entered “General Public Order

Granting The State Of Wisconsin Department of Justice’s Ex Parte Motion For

Extension Of Time Due To Extraordinary Circumstances.” The general order stays

all deadlines that fall within the time period Governor Evers’ Safer at Home Order

is in effect and extends those deadlines until forty-five (45) days after the Safer at

Home Order is lifted or expires. Judge Pepper’s general order applies to this case

because discovery is set to close on April 24, 2020. (ECF No. 16.) Therefore, Blank’s

motion for extension of time is also moot.

      Next, on April 8, 2020, Blank filed a “motion to clarify order granting motion

to compel.” (ECF No. 28.) Blank asks whether it was appropriate for defendant to

produce “heavily redacted” inmate grievances in response to his motion to compel.

(Id.) He further notes that defendant only produced two inmate grievances and he

believes this number “is not accurate” given the number of years defendant worked

at the Redgranite Correctional Institution. (Id.)

      Blank did not attach copies of the “heavily redacted” inmate grievances, so I

cannot draw conclusions on whether the redacted versions give him the information

he needs. Further, Blank does not identify any basis in fact for suspecting that

defendant did not produce everything she had. For example, Blank has not

                                             2


         Case 2:19-cv-00534-NJ Filed 04/15/20 Page 2 of 3 Document 30
identified any inmate grievance that he knows exists but was not produced.

Accordingly, I will deny Blank’s “motion to clarify order granting motion to compel.”

      NOW, THEREFORE, IT IS ORDERED that the plaintiff’s “motion to

compel and motion for extension of time” (ECF No. 24) is DENIED.

      IT IS ORDERED that the plaintiff’s “motion to clarify order granting motion

to compel” (ECF No. 28) is DENIED.

      Dated at Milwaukee, Wisconsin this 15th day of April, 2020.

                                              BY THE COURT:

                                              s/Nancy Joseph
                                              NANCY JOSEPH
                                              United States Magistrate Judge




                                          3


         Case 2:19-cv-00534-NJ Filed 04/15/20 Page 3 of 3 Document 30
